ON MOTION
GAJARSA, Circuit Judge.

ORDER

The parties move jointly to stay briefing for 76 days, until February 7, 2005. We consider whether ConAgra, Inc. et al.’s (Conagra) appeal should be dismissed as premature.
ConAgra appealed from the August 6, 2004 decision of the United States District Court for the Central District of California in Contesssa Food Prods., Inc. v. ConAgra, Inc., No. CV 99-04145 (C.D. Cal.) granting Contessa Food Products, Inc.’s motion for summary judgment of infringement and denying ConAgra’s motion for summary judgment of noninfringement.
The parties state that they are in the midst of mediation concerning the entry of final judgment. A review of the district court docket sheet reflects that the district court has not yet entered final judgment. Therefore, we conclude that the appeal is premature and dismiss for lack of jurisdiction. See Fed.R.Civ.P. 58(a)(1) (every judgment must be set forth on a separate document).
Accordingly,
IT IS ORDERED THAT:
(1) The parties’ joint motion to stay is denied.
(2) The appeal is dismissed.
(3) Each side shall bear its own costs.